DETAILED ACTION
This action is in response to the amendments and remarks filed 06/21/2022 in which claims 1, 40, 43, 58 and 66 have been amended, claims 18, 25-27, 30-35, 37-39, 42, 47, 49 and 57 have been canceled; thus claims 1-17, 19-24, 28-29, 36, 40-41, 43-46, 48, 50-56 and 58-67 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 JUNE 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (a) rejection of claims 18, 25-27, 30-35, 37, and 39 is withdrawn in view of the cancelation of said claims.
The previous 35 U.S.C. 112 (b) rejection of claim 38 is withdrawn in view of the cancelation of said claim.
The previous 35 U.S.C. 112 (b) rejections of claims 40, 43 and 66 are withdrawn in view of the amendments to said claims.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but are not persuasive.
With regard to Applicant’s arguments II. B., Claims 58-67 remain indefinite, see the updated 112(b) rejection.
With regard to Applicant’s arguments III. A.-C., F.-G. and I.-K., see the updated rejections below which now cites additional art to address the amended claims.
With regard to Applicant’s arguments III. D., Applicant’s provide no support for the argument that processing speed is not a result effective variable, and thus the argument is not persuasive in light of the Examiners citations to Westman.
With regard to Applicant’s arguments III. E., In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “reel-to-reel process”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to Applicant’s arguments III. H., Applicants have not specifically detailed which differences would necessarily result in the material not having the properties claimed, nor provided evidence that the composition as disclosed would not provide the properties claimed. Notably, the claims require only that the first color be “substantially different” from the second color, and where the rejection argues it would have been obvious to use white paper. And thus the substantially identical materials are expected to have the properties as claimed, absent evidence that shows why they would not. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-67 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58  recites the limitation “wherein applying the coating solution of nanoparticle precursors and drying the preformed cellulosic substrate do not alter the surface chemistry or physical properties of cellulosic fibers of the cellulosic substrate”, however this is confusing as it is not clear how incorporation of nanoparticles into the fibers which add at least antibacterial properties to the material could be interpreted to no to “alter the surface chemistry or physical properties of cellulosic fibers of the cellulosic substrate”; the addition of nanoparticles clearly alters “surface chemistry or physical properties” of the modified cellulsoe fibers.
Claims 59-67 are rejected for depending on and indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 14-15, 17, 20-22, 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3061848 A1 (hereinafter “Kobara”, effectively filed 10/22/2013) in view of US 2016/0208430 A1 (hereinafter “Duffy”).
Regarding claim 1 Kobara discloses a method for forming a substrate, the method comprising: 
applying two solutions of aqueous nanoparticle precursors (a first solution of a first  component and a second solution of a second component, the first component being a metal ion and the second component being a reducing agent [0014] and [0016]-[0018], where the metal ion can be in the form of a metal salt [0046]) to an assembly of fibers (preferably a yarn, woven fabric, nonwoven fabric, knitted fabric, paper, or a film [0050]) in a continuous operation ([0053]-[0056]);
wherein the second solution has a concentration of 0.001-20% by mass [0025] (i.e. same as % solids content); and 
continuously drying the assembly of fibers with 
    PNG
    media_image1.png
    742
    712
    media_image1.png
    Greyscale
thermal energy to form the substrate (drying in 1107 [0055]), thereby drying gives rise to metal nanoparticles on the surface of the fibers in the substrate [0070], wherein the metal nanoparticles have a particle size of 1-100 nm [0044].
Since the range of % solids disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kobara’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Kobara does not disclose wherein (1) the assembly of fibers has a basis weight of up to 300 grams per square meter or (2) the nanoparticle precursors are applied between 30 grams per minute to 3,500 grams per minute.
However, with regard to the basis weight of the assembly of fibers, Kobara is silent to and thus does not limit the fibrous materials basis weight, further Duffy discloses a similar cellulosic fiber substrate, including nonwovens [0077], which is impregnated with silver nanoparticles, and wherein the cellulosic fiber substrate has a basis weight of 125, 127, 128 and 132; see Tables 3 and 5, [0001]-[0002].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Liu by using a substrate basis weight of 125, 127, 128 or 132 as disclosed by Duffy because this involves the simple substitution of known cellulosic fiber substrate basis weights for cellulosic fiber substrates which are impregnated with silver nanoparticles.
With regard to the grams/minute application rate of the nanoparticle precursor, this is seen to only involve the proportional scaling of the as disclosed process, which has been held obvious, see MPEP 2144.04(IV)(A), since specifying an application rate in g/min does not imply any particular amount of application per amount of substrate. And thus, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to proportionally scale the process as disclosed.
Regarding claim 2-5 Kobara in view of Duffy discloses the method of claim 1, the metal nanoparticles have a particle size of 1-100 nm Kobara [0044], this overlaps the ranges claimed.
Regarding claim 7-8 and 10 Kobara in view of Duffy discloses the method of claim 1, wherein the metal salt includes at least one copper, silver, palladium, platinum, and gold Kobara [0043].
Regarding claim 9 Kobara in view of Duffy discloses the method of claim 1, wherein the metal salt is silver nitrate; Kobara [0046].
Regarding claim 11 Kobara in view of Duffy discloses the method of claim 1, wherein the metal salt is copper chloride; Kobara [0046]. 
Regarding claim 14 Kobara in view of Duffy discloses the method of claim 1, wherein the reducing agent is ascorbic acid Kobara [0047] which is an aldehyde forming chemical. 
Regarding claim 15 Kobara in view of Duffy discloses the method of claim 1, wherein the reducing agent is sodium borohydride; Kobara [0047]. 
Regarding claim 17 Kobara in view of Duffy discloses the method of claim 1, wherein applying the aqueous solution to the assembly fibers includes applying the metal salt and the reducing agent to the assembly of fibers at the same time i.e. in a single operation; Kobara Fig. 1(A)-(B) [0020]-[0021]. 
Regarding claim 20 Kobara in view of Duffy discloses the method of claim 1, wherein the substrate yarn, woven fabric, nonwoven fabric, knitted fabric, paper, or a film; Kobara [0050].
Regarding claim 21 Kobara in view of Duffy discloses the method of claim 1, wherein the assembly of fibers is paper Kobara [0050] i.e. an assembly of cellulosic fibers and the substrate is a cellulosic substrate. 
Regarding claim 22 Kobara in view of Duffy discloses the method of claim 21, wherein prior to drying, the assembly of cellulosic fibers is a web of cellulosic fibers (i.e. paper Kobara [0050]). 
Regarding claim 28 Kobara in view of Duffy discloses the method of claim 1, wherein prior to drying, the assembly of fibers is a preformed substrate (i.e. because the substrate starts a as a preformed substrate, i.e. paper Kobara [0050]). 
Regarding claim 29 Kobara in view of Duffy discloses the method of claim 28, further comprising: unwinding a roll of the preformed substrate before applying the aqueous solution to the preformed cellulosic substrate (this is inherent to the roll based process shown in Kobara Fig. 11, [0055]-[0056]). 
Regarding claim 36 Kobara in view of Duffy discloses the method of claim 1, wherein applying the aqueous solution to the assembly of fibers includes spraying the aqueous solution onto the assembly of fibers Kobara [0014]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobara in view of Duffy further in view of US 2013/0319931 Al (hereinafter “Liu”).
Regarding claim 6 Kobara in view of Duffy discloses the method of claim 1, but does not disclose wherein the size of the metal nanoparticles ranges from about 150-200 nm as claimed.
However Liu discloses a similar method for forming a substrate, the method comprising: applying an aqueous solution of nanoparticle precursors to an assembly of fibers, wherein the nanoparticle precursors include a metal salt (silver nitrate) and a reducing agent (sodium borate-hydride); and drying the assembly of fibers, wherein the metal nanoparticles have a size that ranges from 1-2000 nanometers in at least one dimension; [0051], [0058], [0066]-[0073].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kobara in view of Duffy by forming nanoparticles having sizes ranging from 1-2000 nm as disclosed by Liu because this involves the simple substitution of known nanoparticles sizes used for similar nanoparticle decorated fibrous materials.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobara in view of Duffy further in view of Theresa A. Dankovich, Microwave-assisted incorporation of silver nanoparticles in paper for point-of-use water purification, Environ. Sci.: Nano, 2014,1, 367-378 (hereinafter “Dankovich”).
Regarding claim 12-13 and 16 Kobara in view of Duffy discloses the method of claim 1, wherein the reducing agent is a sugar or (claim 13) wherein sugar is at least one of: glucose, fructose, galactose, mannose, lactose, maltose, disaccharides, trisaccharides, com syrups, glucose syrups, high fructose com syrup, maltose syrup, and a mixture thereof; or (claim 16) wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate.
However Dankovich discloses a similar substrate impregnated with silver nanoparticles using nanoparticle precursor solution comprising a metal salt and a reducing agent, wherein the reducing agent may be glucose, and wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate; (Abstract, Preparation of silver nanoparticle paper, pg. 370 right column).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Kobara in view of Duffy by substituting glucose for the reducing agent as disclosed by Dankovich because this involves the simple substitution of known reducing agents for forming silver nanoparticles from precursors in solution. Which results in a process wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate

Claims 19 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kobara in view of Duffy further in view of US 2002/0062938 Al (hereinafter “Westman”).
Regarding claim 19 Kobara in view of Duffy discloses the method of claim 1, but does not disclose wherein drying the assembly of cellulosic fibers includes drying with a) steam-heated or gas-heated cylinders of a paper machine, b) a forced air heating machine, or c) irradiation through IR heaters. 
However Westman discloses a process of making paper in a paper making machine wherein heated rolls/cylinders are used to dry the paper ([0008], [0032]-[0036]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kobara in view of Duffy by using heated rolls/cylinders to dry the paper in a paper making machine as disclosed by Westman because this is a known alternative means for drying paper in a paper making process which would have been obvious to substitute.
And while it is not specifically disclosed that the rolls are heated via steam of gas these are both well-known means of heating the roll which would have been obvious to one of skill in the art at the time of filing.
Regarding claim 41 Kobara in view of Duffy discloses the method of claim 1, but does not disclose processing speeds are between 10 meters per minute up to about 700 meters per minute. 
However Westman discloses a process of making paper in a paper making machine wherein it is disclosed that the speed of the paper making process effects the drying process and production amounts, and discloses 600 m/min ([0003], [0048]).
See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate processing speeds, including those within the scope of the present claims, so as to produce desired filter drying and productivity goals.

Claims 23-24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobara in view of Duffy further in view of US 2005/0032226 A1 (hereinafter “Natan”).
Regarding claim 23-24 Kobara in view of Duffy discloses the method of claim 22, but does not disclose wherein applying the aqueous solution includes contacting the web of cellulosic fibers with the aqueous solution in an application unit of a paper machine or (to claim 24) wherein applying the aqueous solution includes contacting the web of cellulosic fibers with the aqueous solution in an application unit that is not part of a paper machine that made the cellulosic substrate.
However Natan discloses a process of encoding nanoparticles during paper manufacture, i.e. forming paper impregnated with nanoparticles, wherein the nanoparticles may be introduced in the dryer section and size press, and thus “an application unit of a paper making machine” [0015], [0180].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kobara in view of Duffy by applying the nanoparticle solution in the size press/application unit of a papermaking machine as disclosed by Natan because this involves the simple substitution of known alternative means/placement for applying nanoparticle solution to a substrate. Wherein the application unit obviously does not need to not part of a paper machine that made the cellulosic substrate, as Kobara starts from a form substrate.
Regarding claim 40 Kobara in view of Duffy discloses the method of claim 23, but does not disclose the solids pickup in the application unit is between 5% to about 30%. 
However Duffy discloses a similar cellulosic fiber substrate, including nonwovens [0077], which is impregnated with silver nanoparticles up to 25 wt% based on the weight of the fibrous substrate [0001]-[0002], and [0042]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Kobara in view of Duffy by including nanoparticles up to 25 wt% based on the weight of the fiber as disclosed by Duffy because this involves the simple substitution of known nanoparticle contents for cellulosic fiber substrates which are impregnated with silver nanoparticles. And thus to achieve this it would have been obvious to use a solids pickup in the application unit is up to 25% to achieve this nanoparticle loading.

Claims 43-46, 48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0319931 Al (hereinafter “Liu”) in view of US 2016/0208430 A1 (hereinafter “Duffy”).
Regarding claim 43 Liu discloses an article, comprising: 
a substrate including cellulosic fibers consolidated together (substrate may be fabric made of cellulose, wood, paper) [0010]; 
a plurality of metal (silver) nanoparticles in the on the surface of the cellulosic fibers of the substrate, wherein the metal nanoparticles have a size that ranges from 20-100 nm [0066]-[0073].
Liu does not disclose wherein the cellulosic substrate with the metal nanoparticles has a) a bacterial log reduction of at least 4.35, b) a basis weight of up to 300 grams per square meter or c) the color values as claimed.
However, with regard to the basis weight of the cellulosic substrate, Duffy discloses a similar cellulosic fiber substrate, including nonwovens [0077], which is impregnated with silver nanoparticles, and wherein the cellulosic fiber substrate has a basis weight of 125, 127, 128 and 132; see Tables 3 and 5, [0001]-[0002].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Liu by using a substrate basis weight of 125, 127, 128 or 132 as disclosed by Duffy because this involves the simple substitution of known cellulosic fiber substrate basis weights for cellulosic fiber substrates which are impregnated with silver nanoparticles.
With regard to the color value of the formed substrate i.e. paper with silver nanoparticles, Liu in view of Duffy disclose the same nanoparticles on paper but does not disclose the specific color of paper used, however choosing white paper would have been obvious because it is well known to be the most commonly used color of paper. Thus, Liu in view of Duffy discloses the same or substantially similar composition as that claimed; i.e. silver nanoparticles on white paper.  Since the composition is the same as or substantially similar to the composition recited claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the substrate disclosed by Liu in view of Duffy inherently has the same properties as the substrate recited in claim 43.  See MPEP 2112.01. Specifically it is asserted that the substrate will have 1) a bacterial log reduction of at least 4.35 and 2) a CIE color value of L* 66.2, a*18.0, b*36.5 and has a first color with a first CIE L *a*b* color value when substantially wet and a second color with a second CIEL *a*b* color value when substantially dry, such that the first CIE L*a*b* color value of the first color is substantially different from the second CIEL *a*b* color value, at least because the instant specification discloses that white paper with silver nanoparticles between 20-100nm has a CIE color value of L* 66.2, a*18.0, b*36.5 and that color change is inherent to these silver nanoparticles on paper, as indicated in the instant spec [0018]-[0019], [0034] and Table 1, pg. 17).
Regarding claim 44-46 Liu in view of Duffy discloses the article claim 43, wherein the metal nanoparticles include at least one of: silver, gold, platinum, palladium, aluminum, iron, zinc, copper, cobalt nickel, manganese, chromium, molybdenum, cadmium, iridium and a mixture thereof [0015], [0047]-[0048].
Regarding claim 48 Liu in view of Duffy discloses the article claim 47, but does not disclose the specific colors, however the choice of the colors would have been an engineering and/or aesthetic design choice which is considered obvious; 2144.04(I).
Regarding claim 50 Liu in view of Duffy discloses the article of claim 43, wherein the substrate may be paper, a textile material, or non-woven material [0010]. 
Regarding claim 51 Liu in view of Duffy discloses the article of any one of claims 43, having a length of 10 cm and a width of 3 cm; [0078].
Regarding claim 52 Liu in view of Duffy discloses the article of claim 43, wherein the substrate comprises an elution of a fraction of the metal content of the article into the water when wet ; Liu [0062]. 
Regarding claim 53 Liu in view of Duffy discloses the article of claim 43, wherein the substrate has antimicrobial properties [0022]. 
Regarding claim 54-55 Liu in view of Duffy discloses the article of any one of claims 43, wherein the substrate is a cellulosic substrate including a fiber, fabric, sheet or film of at least one of cellulose, paper, wood, cardboard, and thus includes wood pulp [0010]. 
Regarding claim 56 Liu in view of Duffy discloses the article of any one of claims 43, wherein the article is part of a water purification device [0023].

Claims 58-61 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3061848 A1 (hereinafter “Kobara”, effectively filed 10/22/2013) in view of US 2016/0208430 A1 (hereinafter “Duffy”) and US 2002/0062938 Al (hereinafter “Westman”).
Regarding claim 58 Kobara discloses a method for forming a cellulosic substrate, the method comprising: 
unwinding a roll of preformed cellulosic substrate having cellulosic fibers (i.e. paper [0050]) from an unwinding reel (shown in Fig. 11 bottom right); 
applying/coating, i.e. with a coating machine (Figures), two solutions of aqueous nanoparticle precursors (a first solution of a first  component and a second solution of a second component, the first component being a metal ion and the second component being a reducing agent [0014] and [0016]-[0018], where the metal ion can be in the form of a metal salt [0046]) precursors to a preformed cellulosic substrate in a continuous coating operation ([0014], [0053]-[0056]); and 
continuously drying the assembly of fibers with thermal energy to form the substrate (drying in 1107 [0055]), thereby drying gives rise to metal nanoparticles on the surface of the fibers in the substrate [0070], wherein the metal nanoparticles have a particle size of 1-100 nm [0044]; and 
winding the preformed cellulosic substrate into a roll on a take-up reel; see top left Fig. 11.
Since the process and materials are the same as disclosed and claimed, the applying the coating solution of nanoparticle precursors and drying the preformed cellulosic substrate is inherently not seen to significantly alter the physical properties of the cellulosic substrate; See MPEP 2112.01.
Kobara does not disclose wherein (1) the preformed cellulosic substrate has a basis weight between 30 grams per square meter and 400 grams per square meter or (2) a speed between about 10 meters per minute up to about 700 meters per minute, or (3) the nanoparticle precursors are applied between 30 grams per minute to 3,500 grams per minute.
However, with regard to (1) the basis weight of the assembly of fibers, Kobara is silent to and thus does not limit the fibrous materials basis weight, further Duffy discloses a similar cellulosic fiber substrate, including nonwovens [0077], which is impregnated with silver nanoparticles, and wherein the cellulosic fiber substrate has a basis weight of 125, 127, 128 and 132; see Tables 3 and 5, [0001]-[0002].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Liu by using a substrate basis weight of 125, 127, 128 or 132 as disclosed by Duffy because this involves the simple substitution of known cellulosic fiber substrate basis weights for cellulosic fiber substrates which are impregnated with silver nanoparticles.
With regard to (2) the speed, Westman discloses a process of making paper in a paper making machine wherein it is disclosed that the speed of the paper making process effects the drying process and production amounts, and discloses 600 m/min ([0003], [0048]), and is thus a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate processing speeds, including at least 600 m/min and those within the scope of the present claims, so as to produce desired filter drying and productivity goals.
With regard to (3) the g/min application rate of nanoparticle precursors, this is seen to only involve the proportional scaling of the as disclosed process, which has been held obvious, see MPEP 2144.04(IV)(A), since specifying an application rate in g/min, even with the speed, does not imply any particular amount of application per amount of substrate as the width is not limited. And thus, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to proportionally scale the process as disclosed, including the width of substrate processed.
Regarding claim 59 Kobara in view of Duffy and Westman discloses the method of claim 58, further comprising: unwinding a roll of the preformed substrate before applying the aqueous solution to the preformed cellulosic substrate; (this is inherent to the roll based process shown in Kobara Fig. 11, [0055]-[0056]).
Regarding claim 60 Kobara in view of Duffy and Westman discloses the method of claim 59, wherein applying the aqueous solution to the preformed substrate includes: applying a first solution containing the metal salt to the preformed substrate; and after applying the first solution, applying a second solution containing the reducing agent to the preformed substrate; Kobara Figs. 4(A)-(C), 11.
Regarding claim 61 Kobara in view of Duffy and Westman discloses the method of claim 58, further comprising: after drying, winding the preformed substrate into a roll of cellulosic substrate; (this is inherent to the roll based process shown in Kobara Fig. 11, [0055]-[0056]).
Regarding claim 63-64 Kobara in view of Duffy and Westman discloses the method of claim 58, wherein the metal salt includes silver and copper [0043]. 
Regarding claim 65 Kobara in view of Duffy and Westman discloses the method of claim 58, but does not disclose wherein applying the aqueous solution to the preformed substrate includes a solids pick-up is between 5% and 30%. 
However Duffy discloses a similar cellulosic fiber substrate, including nonwovens [0077], which is impregnated with silver nanoparticles up to 25 wt% based on the weight of the fibrous substrate [0001]-[0002], and [0042]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Kobara in view of Duffy and Westman by including nanoparticles up to 25 wt% based on the weight of the fiber as disclosed by Duffy because this involves the simple substitution of known nanoparticle contents for cellulosic fiber substrates which are impregnated with silver nanoparticles. And thus to achieve this it would have been obvious to use a solids pickup up to 25% to achieve this nanoparticle loading.
Regarding claim 66 Kobara in view of Duffy and Westman discloses the method of claim 58, and with regard to the color value of the formed substrate i.e. paper with silver nanoparticles, Kobara disclose the same composition of silver nanoparticles on paper but does not disclose the specific color of paper used, however choosing white paper would have been obvious because it is well known to be the most commonly used color of paper. 
Since the composition is the same as the composition recited claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the substrate disclosed by Kobara inherently has the same properties as the substrate recited in the claim.  See MPEP 2112.01. Specifically it is asserted that the substrate with have a CIE color value of L* 66.2, a*18.0, b*36.5 and has a first color with a first CIE L *a*b* color value when substantially wet and a second color with a second CIEL *a*b* color value when substantially dry, such that the first CIE L*a*b* color value of the first color is substantially different from the second CIEL *a*b* color value, because the instant specification discloses that white paper with silver nanoparticles has a CIE color value of L* 66.2, a*18.0, b*36.5 and that color change is inherent to these silver nanoparticles on paper, as indicated in the instant specification at [0018]-[0019], [0034] and Table 1, pg. 17).
Regarding claim 67 Kobara in view of Duffy and Westman discloses the method of claim 58, wherein the second solution has a concentration of 0.001-20% by mass (i.e. same as % solids content) [0025].

Claim 62 is are rejected under 35 U.S.C. 103 as being unpatentable over Kobara in view of Duffy and Westman further in view of Theresa A. Dankovich, Microwave-assisted incorporation of silver nanoparticles in paper for point-of-use water purification, Environ. Sci.: Nano, 2014,1, 367-378 (hereinafter “Dankovich”).
Regarding claim 62 Kobara in view of Duffy and Westman discloses the method of claim 58, but does not disclose wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the cellulosic substrate. 
However Dankovich discloses a similar substrate impregnated with silver nanoparticles using nanoparticle precursor solution comprising a metal salt and a reducing agent, wherein the reducing agent may be glucose, and wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate; (Abstract, Preparation of silver nanoparticle paper, pg. 370 right column).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the article of Kobara in view of Duffy and Westman by substituting glucose for the reducing agent as disclosed by Dankovich because this involves the simple substitution of known reducing agents for forming silver nanoparticles from precursors in solution. Which results in a process wherein drying activates a chemical reaction of the metal salt and the reducing agent, thereby reducing the metal salt to the metal nanoparticles in the substrate
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773   


/Jason M Greene/            Primary Examiner, Art Unit 1773